The Court
(Fitzhugh, J., absent.,)
were of opinion that the deposition was not admissible in evidence, no cause being certified by the mayor for taking the deposition, nor whether notice was given, and on the ground of the interest of the witness.
The CouRT was of opinion that the mayor ought to have certified all the facts necessary to make the deposition good evidence under the Act of Congress.
The plaintiff had leave to amend his declaration by adding two new counts, on payment of all antecedent costs. Juror withdrawn.